Citation Nr: 9926513	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  95-01 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion





INTRODUCTION

The veteran served on active duty from April 1958 to August 
1977.

This case returns to the Board of Veterans' Appeals (Board) 
from a remand dated in April 1999.  The requested development 
has been completed and the case has been returned for 
appellate consideration.  This appeal originates from a 
decision dated in August 1993, by the St. Petersburg, 
Florida, Department of Veterans Affairs (VA) Regional Office 
(RO).



FINDINGS OF FACT

There is no competent evidence of record to relate the 
veteran's metastatic carcinoma of unknown primary site to his 
period of active duty.


CONCLUSION OF LAW

The appellant's claim for service connection for the cause of 
the veteran's death is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that pursuant to 38 U.S.C.A. 
§ 5107(a), a VA claimant has the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
Robinette v. Brown, 8 Vet. App. 69, 73 (1995).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is generally required for the 
claim to be well grounded.  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Establishing service connection under 38 U.S.C.A. § 1110 
generally requires medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1996), aff'd per 
curiam 78 F.3d 604 (Fed. Cir. 1996) (table); see also Epps v. 
Gober, 126 F.3d 1464, 1469 (Fed. Cir. 1997), cert. denied, 66 
U.S.L.W. 3799 (June 22, 1998) (expressly adopting the 
definition of well-grounded claim set forth in Caluza, 
supra), Heuer and Grottveit, both supra.  Alternatively, the 
third Caluza element can be satisfied under 38 C.F.R. 
§ 3.303(b) by evidence of continuity of symptomatology and 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  For the 
purpose of determining whether a claim is well grounded, the 
evidence in support of the claim is presumed credible.  See 
Robinette, 8 Vet. App. at 76; Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

To establish entitlement to service connection for the cause 
of the veteran's death, the evidence of record must show that 
a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The service-
connected disability will be considered as the principal 
cause of death when such disability, singly or jointly with 
another condition, was the immediate or underlying cause of 
death or was etiologically related thereto.  38 C.F.R. 
§ 3.312(b).  To be considered a contributory cause of death, 
it must be shown that the service-connected disability 
contributed substantially or materially; that it combined to 
cause death; or that it aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c)(1).  It is not 
sufficient to show that the service-connected disability 
casually shared in producing death; rather, a causal 
connection must be shown.  Id.

The appellant argues that the veteran's cancer which caused 
his death was due to his breathing chemicals which were used 
for photography purposes while he was on active duty.  While 
the death certificate reflects that the veteran died of heart 
failure due to metastasis to the heart of poorly 
differentiated carcinoma of unknown primary site, there is no 
medical evidence of record to support the appellant's 
contentions and relate the cause of the veteran's death to 
exposure to chemicals during service or any other incident 
therein.  In fact, in June 1999, the Chief of the Medical 
Administration Services at the VA Medical Center in Orlando, 
Florida provided the following opinion:

....  Mr. [redacted] worked with photographic 
chemicals while on active duty.  He also 
worked in his own photo shop for many 
years, and had a history of smoking.  As 
an internist, I am unaware of any data 
that shows a positive link from the 
inhalation of chemicals used in 
photography with metastatic cancer of 
unknown primary.  Thus, in my opinion, it 
is impossible to establish any 
relationship between Mr. [redacted] exposure 
to chemicals during his time in the U.S. 
Navy and the cause of his death many 
years later from cancer. 

While evidentiary assertions by the appellant must be 
accepted as true for the purposes of determining whether a 
claim is well grounded, these assertions do not have to be 
accepted where they are found to be inherently incredible.  
See King v. Brown, 5 Vet.App. 19 (1993).  In this case, the 
appellant's evidentiary assertions regarding the relationship 
between the veteran's exposure to chemicals during service 
coincident to his duties as a photographer and the cause of 
his death as the result of heart failure due to metastasis to 
the heart of poorly differentiated carcinoma of unknown 
primary site are found to be inherently incredible when 
viewed in the context of the total record.  While the 
appellant may be competent to offer evidence regarding 
symptoms, Savage v. Gober, 10 Vet. App. 489 (1997), she is 
not competent to determine that the etiology of a disability 
is related to any specific incident or event or any other 
disorder.  Such a relationship, which involves a medical 
diagnosis, must be identified by an appropriate medical 
expert.  As noted above, there is no medical evidence of 
record to support the appellant's assertions regarding this 
relationship.

The quality and quantity of the evidence required to meet the 
statutory burden of submitting evidence of a well-grounded 
claim will depend upon the issue presented by the claim.  
Where the issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including a veteran's solitary testimony, may 
constitute sufficient evidence to establish a well-grounded 
claim under 38 U.S.C.A. § 5107(a).  See Cartright v. 
Derwinski, 2 Vet.App. 24 (1991).  However, where as in this 
case, the determinative issue involves medical diagnosis, 
competent medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  See Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  

The Board has carefully considered the appellant's statements 
and contentions with respect to her claim; however, through 
these statements alone, she cannot meet the burden imposed by 
section 5107(a) merely by presenting lay beliefs as to the 
cause of the veteran's death and it's relationship to service 
or any incident therein because the cause of the veteran's 
death and it's relationship to any causative factor or other 
disability, as noted above, are medical conclusions and lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  Consequently, 
lay assertions of medical etiology or diagnosis cannot 
constitute evidence to render a claim well grounded under 
section 5107(a).

The Board notes that where the appellant has not met the 
burden of submitting evidence of a well-grounded claim, the 
VA has no duty to assist her in developing facts pertinent to 
her claim.  38 U.S.C.A. § 5107(a) (West 1991); Rabideau v. 
Derwinski, 2 Vet.App. 141, 144 (1992).  

Although where a claim is not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to her claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
her application.  This obligation depends upon the particular 
facts of the case and the extent to which the Secretary of 
the Department of Veterans Affairs has advised the claimant 
of the evidence necessary to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet.App. 69 (1995).  In this 
case, the appellant has not put VA on notice of the existence 
of any additional evidence that, if submitted, could make her 
claim well grounded.  Accordingly, the Board concludes that 
VA did not fail to meet its obligations under 38 U.S.C.A. 
§ 5103(a) (West 1991).

The Board acknowledges that it has decided the current appeal 
for service connection for the cause of the veteran's death 
on a different basis than did the RO.  When the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must be considered whether the 
appellant has been given adequate notice and opportunity to 
respond and, if not, whether she will be prejudiced thereby.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board 
concludes that she has not been prejudiced by the decision 
herein as her claim, based upon the merits of the issue 
inherently includes the assertion that it meets the threshold 
requirement of being well grounded.  See Meyer v. Brown, 9 
Vet. App. 425 (1996).



ORDER

The appeal is denied




		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals



 

